Digitally signed by
                                                                         Reporter of
                                                                         Decisions
                                                                         Reason: I attest to
                       Illinois Official Reports                         the accuracy and
                                                                         integrity of this
                                                                         document
                              Appellate Court                            Date: 2020.06.08
                                                                         11:28:23 -05'00'



                  People v. Paranto, 2020 IL App (3d) 160719



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            MICHELLE A. PARANTO, Defendant-Appellant.



District & No.     Third District
                   No. 3-16-0719



Filed              January 14, 2020



Decision Under     Appeal from the Circuit Court of Tazewell County, No. 15-CF-138;
Review             the Hon. Richard McCoy, Judge, presiding.



Judgment           Affirmed in part, vacated in part, and remanded.


Counsel on         James E. Chadd, Peter A. Carusona, and Amber Hopkins-Reed, of
Appeal             State Appellate Defender’s Office, of Ottawa, for appellant.

                   Stewart J. Umholtz, State’s Attorney, of Pekin (Patrick Delfino,
                   Thomas D. Arado, and Stephanie L. Raymond, of State’s Attorneys
                   Appellate Prosecutor’s Office, of counsel), for the People.



Panel              JUSTICE McDADE delivered the judgment of the court, with opinion.
                   Presiding Justice Lytton and Justice Wright concurred in the judgment
                   and opinion.
                                             OPINION

¶1       Defendant, Michelle A. Paranto, appeals following her convictions on three counts of
     aggravated driving under the influence (DUI). She argues that the statutory section under
     which she was convicted is unconstitutional on its face. She also contends that the circuit court
     erred in denying her request to be screened for drug court, considering improper factors in
     aggravation at sentencing, and calculating her fines. We affirm in part, vacate in part, and
     remand for further proceedings.

¶2                                        I. BACKGROUND
¶3       On October 26, 2014, defendant was involved in a multicar accident that resulted in the
     death of Amy Hardin and significant injuries to Karla Paranto and Sunna Brown. The State
     filed a three-count indictment on April 16, 2015. Each of the counts alleged that defendant
     committed DUI in that she operated a motor vehicle “while there was any amount of drug,
     substance, or compound” in her body “resulting from the unlawful use or consumption of
     cannabis.” See 625 ILCS 5/11-501(a)(6) (West 2014). Each count ultimately charged
     defendant with aggravated DUI; count I alleged that the car accident was the proximate cause
     of Hardin’s death (id. § 11-501(d)(1)(F)), while counts II and III alleged that the accident was
     the proximate cause of great bodily harm suffered by Karla and Brown, respectively (id. § 11-
     501(d)(1)(C)).
¶4       Prior to trial, defendant filed a motion requesting an eligibility screening for drug court.
     The State objected, arguing that defendant was strictly ineligible for drug court because she
     was charged with a crime of violence. The State also argued that drug court would otherwise
     be inappropriate for defendant. Defendant disagreed with the assertion that she had been
     charged with a crime of violence. She also argued that an eligibility screening was mandatory
     under the statute governing drug court and that the circuit court was therefore without
     discretion to deny her request.
¶5       The court subsequently issued a written order denying defendant’s request on two grounds.
     First, the court, citing People v. Carron, 298 Ill. App. 3d 676 (1998), found that aggravated
     DUI was a crime of violence, rendering defendant ineligible for drug court. Alternatively, the
     court found that it had discretion to deny the request and did so based on the seriousness of the
     charges against defendant.
¶6       The case proceeded to a stipulated bench trial on November 2, 2016. The stipulated
     evidence showed that defendant was driving with Karla as her passenger when, at a speed in
     excess of the posted limit, she proceeded through a red light at an intersection. Defendant’s
     vehicle struck a vehicle driven by Hardin, and the two cars subsequently struck a number of
     stationary vehicles, including one occupied by Brown. A medical examination determined that
     Hardin died “from multiple blunt injuries due to a motor vehicle collision.” Karla’s injuries
     included a ruptured spleen, broken ribs, shattered bones in her leg, loose teeth, and head
     trauma—injuries that continued to limit her mobility. Brown’s injuries included trauma to her
     head, neck, shoulder, and hip, including ongoing tendinosis and nerve damage. Defendant
     agreed to submit to a blood and urine test, which resulted in a positive finding of 8.3 nanograms
     per milliliter of Delta-9 tetrahydrocannabinol (THC) and a positive finding of 210 nanograms
     per milliliter of Delta-9 carboxy THC.


                                                 -2-
¶7         The court found defendant guilty on all counts. Thereafter, defendant renewed her motion
       for a drug court eligibility screening. The court denied the request on the same grounds.
¶8         At sentencing, the State requested the maximum sentence of 14 years’ imprisonment on
       the most serious charge of count I. Defendant renewed her request for a drug court screening,
       which was again denied. In imposing a sentence, the court observed: “[T]he Court finds that
       there are two statutory factors in aggravation, and those are No. 1, serious harm and death, and
       No. 2, deterrence.” The court made no further reference to those factors and then sentenced
       defendant to terms of six years’ imprisonment on each count, to be served concurrently. The
       court also imposed a fine of $10,305. The court pointed out that defendant would serve 1861
       days in prison, and with a credit of $5 for each of those days, her fine would be effectively
       $1000.

¶9                                            II. ANALYSIS
¶ 10        On appeal, defendant raises the following four arguments: (1) the statute under which
       defendant was convicted was unconstitutional on its face, (2) the court committed error when
       it denied defendant’s request to be screened for drug court, (3) the court improperly considered
       two factors in aggravation, and (4) the court’s calculation of presentence custody credit and
       concomitant assessment of fines were erroneous.

¶ 11                               A. Constitutionality of DUI Statute
¶ 12        Defendant contends that the aggravated DUI statute in effect at the time of her offense was
       unconstitutional on its face. More specifically, she asserts that the law failed to satisfy the
       rational basis test because “it was not a reasonable method of accomplishing the desired
       legislative objective of keeping cannabis-impaired drivers off the road.”
¶ 13        Where a statute does not bear upon a fundamental constitutional right, it must only survive
       rational basis review to be deemed constitutional. Under that test, a statute will be upheld if it
       “bears a reasonable relationship to a public interest to be served, and the means adopted are a
       reasonable method of accomplishing the desired objective.” People v. Adams, 144 Ill. 2d 381,
       390 (1991). Where a statute subjects wholly innocent conduct to a penalty, it “fails the rational
       basis test because it does not represent a reasonable method of preventing the targeted
       conduct.” People v. Madrigal, 241 Ill. 2d 463, 468 (2011).
¶ 14        Defendant was convicted of aggravated DUI in part under section 11-501(a)(6) of the
       Illinois Vehicle Code (Code) (625 ILCS 5/11-501(a)(6) (West 2014)). 1 At the time of
       defendant’s offense in 2014, that section read:
                   “(a) A person shall not drive or be in actual physical control of any vehicle within
               this State while:
                                                   ***



          1
            Section 11-501(a) of the Code, both in 2014 and presently, establishes the baseline elements of
       DUI. From there, defendant’s convictions were elevated to aggravated DUI via subsections (d)(1)(C)
       and (d)(1)(F), which apply where the commission of DUI results in great bodily harm and death,
       respectively. 625 ILCS 5/11-501(d)(1)(C), (d)(1)(F) (West 2014). Those subsections are not
       contemplated in defendant’s constitutional challenge.

                                                    -3-
                        (6) there is any amount of a drug, substance, or compound in the person’s
                    breath, blood, or urine resulting from the unlawful use or consumption of
                    [inter alia] cannabis listed in the Cannabis Control Act ***.” Id.
       Notably, the legislature amended section 11-501(a)(6)—effective July 29, 2016—removing
       cannabis from the list of narcotics for which “any amount” would render a person guilty of
       DUI. See 625 ILCS 5/11-501(a)(6) (West 2018). The legislature also added section 11-
       501(a)(7), which held that a person was guilty of DUI only where a certain threshold amount
       of cannabis could be found in the person’s blood or other bodily substance. Id. § 11-501(a)(7);
       see also id. § 11-501.2(a)(6).
¶ 15       Defendant concedes that maintaining safe roadways and keeping impaired drivers off of
       said roadways are legitimate State interests. Indeed, defendant does not dispute that the version
       of section 11-501(a)(6) in effect in 2014 would contribute to the accomplishment of that
       objective. After all, keeping drivers with any cannabis in their systems off of roadways no
       doubt would include those drivers with so much cannabis in their system as to be impaired.
       However, defendant maintains that the statute was too broad, in that it “criminalized a great
       deal of innocent conduct, i.e., unimpaired driving.” Thus, she argues that criminalizing driving
       with “any amount” of cannabis in a person’s system was not a reasonable method of preventing
       the targeted conduct and therefore the statute fails rational basis review. See Madrigal, 241 Ill.
       2d at 468.
¶ 16       Defendant’s argument necessitates a discussion of our supreme court’s 1994 decision in
       People v. Fate, 159 Ill. 2d 267 (1994). The defendant in that case raised the same argument
       that defendant does here, namely, that section 11-501(a)(6) was facially unconstitutional
       because it did not adequately target actual impairment. Id. at 269. Applying rational basis
       review, our supreme court rejected that contention, finding the law constitutional. Id. at 271.
       In reaching that conclusion, the court cited the “difficulties in measuring the concentration of
       these drugs with precision from blood and urine samples.” Id. By way of analogy, the court
       also pointed out that the setting of a baseline blood alcohol concentration limit was
       constitutional, “in spite of the fact that certain people can operate a motor vehicle without
       noticeable impairment at and above that level of alcohol in their systems.” Id. at 270.
¶ 17       The State insists that Fate controls the outcome in the present case. It argues that we may
       not overrule or modify a decision of our supreme court. Defendant, however, maintains that
       scientific advances in the decades following the Fate decision undermine its rationale,
       requiring us to reexamine the constitutionality of the statute. She points out that the Fate court
       relied, at least in part, on the “difficulties in measuring the concentration of these drugs with
       precision from blood and urine samples.” Id. at 271. Defendant contends that such difficulties
       no longer exist, as evidenced by the legislature’s amendment of section 11-501(a)(6) and
       addition of section 11-501(a)(7). In essence, defendant argues that scientific advancements in
       the testing and measurement of cannabis in bodily fluids render the constitutionality of section
       11-501(a)(6) in 2014 a wholly distinct question from its constitutionality in 1994, such that a
       finding in her favor would not be tantamount to overruling our supreme court.
¶ 18       We disagree. It is well settled that when the supreme court “ ‘has declared the law on any
       point, it alone can overrule and modify its previous opinion, and the lower judicial tribunals
       are bound by such decision and it is the duty of such lower tribunals to follow such decision in
       similar cases.’ ” (Emphasis in original.) Blumenthal v. Brewer, 2016 IL 118781, ¶ 61 (quoting
       Price v. Phillip Morris, Inc., 2015 IL 117687, ¶ 38). This tenet applies with even greater force

                                                   -4-
       in this case, as only one of the bases for the Fate court’s finding of constitutionality has been
       ostensibly undermined. As the Fate court based its conclusion on multiple grounds, it is not
       clear, as defendant claims, that the present question of the constitutionality of section 11-
       501(a)(6) is a wholly distinct question from that addressed in Fate. Accordingly, as we are
       bound by our supreme court’s decision in Fate, we find that the 2014 version of section 11-
       501(a)(6), under which defendant was convicted, remains constitutional. Fate, 159 Ill. 2d at
       271.
¶ 19       Even if Fate did not dictate the outcome here, a separate issue prevents us from reaching
       the merits. Our supreme court has made clear that a factual record supporting a claim of
       unconstitutionality is vital to the adjudication of such a claim on appeal. People v. Bingham,
       2018 IL 122008, ¶ 22. “[A]ll as-applied challenges are, by definition, dependent on application
       of the law to the specific facts and circumstances alleged by the challenger; therefore, it is
       crucial that the record be sufficiently developed with respect to those facts and circumstances
       for purposes of appellate review.” Id.
¶ 20       While as-applied challenges are inherently fact-dependent, some—if not most—facial
       challenges may be addressed strictly on legal grounds. Defendant’s facial challenge in the
       present case, however, is quite fact-intensive. Her argument relies solely on establishing that
       the scientific procedures for testing for cannabis in bodily fluid have sufficiently advanced
       since the Fate decision in 1994. Moreover, defendant must show not simply that the science is
       sufficiently advanced now or was so advanced in 2016 when the legislature amended the
       statute; rather, she must describe the state of the science in 2014, at the time of her offense.
       Thus, while defendant’s challenge does not relate to facts about the defendant herself or her
       offense—as in an as-applied challenge—it relies fundamentally on establishing certain
       scientific facts.
¶ 21       The fact-intensive nature of defendant’s claim is illustrated by the numerous assertions in
       her brief that are unsupported by the record. Many of these assertions are supported only by
       citation to secondary sources such as academic journals, if supported at all.
                    “ ‘A secondary source is not the law. It’s a commentary on the law. A secondary
                source can be used for three different purposes: it might educate you about the law, it
                might direct you to the primary law, or it might serve as persuasive authority. Few
                sources do all three jobs well. The important classes of legal secondary sources include:
                treatises, periodical articles, legal encyclopedias, ALR Annotations, Restatements, and
                Looseleaf services.’ ” (Emphasis in original.) Tilschner v. Spangler, 409 Ill. App. 3d
                988, 994 n.2 (2011) (quoting Secondary Sources, Yale Law School Lillian Goldman
                Law Library, https://library.law.yale.edu/secondary-sources [https://perma.cc/S44C-
                2UM6]).
       Defendant does not employ her secondary sources for any of these purposes. Rather, she cites
       them in an effort to introduce substantive evidence to establish the necessary scientific facts,
       then asks that we rely upon them to conclude that the statute is unconstitutional. We will not
       do so. See Keener v. City of Herrin, 235 Ill. 2d 338, 346 (2009) (“[O]ur consideration of this
       case will be restricted to matters of record. A party may generally not rely on matters outside
       the record to support its position on appeal.”).
¶ 22       Disposition of defendant’s claim requires a complex factual analysis. In the words of our
       supreme court: “Defendant has the heavy burden of overcoming the strong judicial
       presumption in favor of the constitutionality of the statute he seeks to challenge. Neither the

                                                   -5-
       trial nor the sentencing hearings in this case allowed for the development of the record with a
       view to litigating a challenge to” section 11-501(a)(6) of the Code. Bingham, 2018 IL 122008,
       ¶ 23. We find that we are without authority to reconsider Fate and that, in any event, the record
       before us would be insufficient to address the merits of that facial challenge.

¶ 23                                        B. Drug Court
¶ 24       Defendant next argues that the circuit court erred when it denied her request for a drug
       court screening. Defendant contends that upon her request, the court had a mandatory duty to
       “order a drug court screening to determine [defendant’s] eligibility for substance abuse
       treatment.” The State disagrees, arguing that the court was correct in denying defendant’s
       request because she had been charged with, and eventually convicted of, a crime of violence.

¶ 25                                           1. Statutory Law
¶ 26       In 2002, the Illinois legislature enacted the Drug Court Treatment Act (Act). See 730 ILCS
       166/1 et seq. (West 2016). The Act recognizes the “critical need for a criminal justice system
       program that will reduce the incidence of drug use, drug addiction, and crimes committed as a
       result of drug use and drug addiction.” Id. § 5. The Act thus mandates: “The Chief Judge of
       each judicial circuit must establish a drug court program including the format under which it
       operates under this Act.” Id. § 15(a).
¶ 27       Section 20 of the Act is titled “Eligibility,” and holds:
                   “(a) A defendant may be admitted into a drug court program only upon the
               agreement of the defendant and with the approval of the court.
                   (b) A defendant shall be excluded from a drug court program if any of one of the
               following apply:
                        (1) The crime is a crime of violence as set forth in clause (4) of this subsection
                   (b).
                        (2) The defendant denies his or her use of or addiction to drugs.
                        (3) The defendant does not demonstrate a willingness to participate in a
                   treatment program.
                        (4) The defendant has been convicted of a crime of violence within the past 10
                   years excluding incarceration time. As used in this Section, ‘crime of violence’
                   means: first degree murder, second degree murder, predatory criminal sexual
                   assault of a child, aggravated criminal sexual assault, criminal sexual assault, armed
                   robbery, aggravated arson, arson, aggravated kidnaping, kidnaping, aggravated
                   battery resulting in great bodily harm or permanent disability, stalking, aggravated
                   stalking, or any offense involving the discharge of a firearm.” Id. § 20.
       Notably, prior to September 8, 2015, section 20(a) dictated that a defendant’s admittance into
       drug court also required “the agreement of the prosecutor.” 730 ILCS 166/20(a) (West 2014).
       When that requirement was removed, the legislature added section 20(c) to the Act, which still
       requires prosecutorial agreement when a defendant is charged with certain serious drug
       offenses, of which none are relevant to the present case. 730 ILCS 166/20(c) (West 2016).
¶ 28       Section 25 of the Act is titled “Procedure,” and holds in relevant part:
                   “(a) The court shall order an eligibility screening and an assessment of the
               defendant by an agent designated by the State of Illinois to provide assessment services

                                                    -6-
               for the Illinois Courts. An assessment need not be ordered if the court finds a valid
               assessment related to the present charge pending against the defendant has been
               completed within the previous 60 days.” Id. § 25(a).
       The remainder of section 25 delineates other mandatory features of the drug court program.
       See id. § 25(d), (e).

¶ 29                                           2. Local Rules
¶ 30       The Act, by its very nature, does not create a drug court, either at the state or county level.
       Rather, it instructs each individual judicial circuit to create a county- or circuit-wide drug court.
       Id. § 5. From there, it broadly prescribes certain mandatory eligibility criteria and procedures.
       Id. §§ 20 through 25. For a more detailed view of the drug court policies attendant to this case,
       then, we must turn to the Tazewell County Adult Drug Court (TCADC) policies and
       procedures. 2
¶ 31       Under the heading of “Assessment and Enrollment Processes,” the TCADC policy manual
       states that “[r]eferrals of potential participants” in drug court may come from a variety of
       sources, including private or public defense counsel. Following such a referral, the policy
       manual dictates that “the Judge may enter an order for the potential participant to be pre-
       screened for admission to the program.” (Emphasis added.)
¶ 32       If the circuit court enters such an order, the defendant’s case is assigned to the probation
       coordinator. At that stage, the policy manual states: “[E]ligibility factors such as, residence in
       Tazewell County, statutory limitations regarding prior criminal history, and current criminal
       status shall be determined. If the individual meets the preliminary eligibility factors, formal
       assessments will then be completed.” Elsewhere, the policy manual holds that a defendant must
       be or be able to become a resident of Tazewell County and the offense giving rise to the
       pending charge must have been committed in Tazewell County in order for a defendant to be
       eligible for drug court.
¶ 33       If a defendant meets all of the “preliminary eligibility factors,” the probation department
       will conduct an “Adult Risk Assessment.” It will also arrange for a “treatment provider” to
       conduct a “substance abuse/mental health assessment.” Following those assessments, the
       matter proceeds to the TCADC team, which consists of a judge, a prosecutor, defense counsel,
       probation officer, and the treatment provider. The team “shall discuss” whether the defendant
       is admitted to the program. The policy manual makes clear that “the Judge mak[es] the final
       decision, taking into consideration the input of team members.”

¶ 34                                       3. Defendant’s Request
¶ 35      Initially, we reject outright the State’s argument that defendant was properly excluded from
       drug court because she was charged with a crime of violence. Section 20(b)(4) of the Act lists
       specific, enumerated offenses and leaves no discretion for the addition of others, unless the

           2
            By agreement, the parties supplemented the record on appeal with numerous documents relating
       to the operations of drug courts within the Tenth Judicial Circuit. Within the supplemental materials
       are two documents titled “Tazewell County Adult Drug Court Policies and Procedures.” While both
       documents are undated, it is clear from their content that they were both created after the 2015
       amendment to the Act. See supra ¶ 26. For our purposes, there is no substantial difference between the
       two documents.

                                                     -7-
       discharge of a firearm is involved. Id. § 20(b)(4). Clearly, aggravated DUI is not on that list.
       The State, citing only Carron, 298 Ill. App. 3d at 679, asserts that “Illinois courts have found
       that aggravated [DUI] is a crime of violence.” The Carron court, however, merely found that
       the defendant’s commission of DUI constituted a violent crime under the Rights of Crime
       Victims and Witnesses Act (725 ILCS 120/1 et seq. (West 1996)). Carron, 298 Ill. App. 3d at
       678. That law defines “violent crime” as, inter alia, “any violation of *** Section 11-501 of
       the *** Code, or a similar provision of a local ordinance, if the violation resulted in personal
       injury or death.” 725 ILCS 120/3(c)(7) (West 2016). In short, neither Carron nor the statute it
       discussed have any bearing on the Act or on the present case. Under the Act, defendant was
       not charged with a crime of violence.
¶ 36       In its alternative ground for denying defendant’s request for a drug court assessment, the
       circuit court found that the ordering of an assessment was a discretionary matter. Defendant
       maintains that the court had no such discretion, and that section 25(a) of the Act rendered an
       eligibility screening and assessment mandatory.
¶ 37       To be sure, section 25(a) of the Act declares that the circuit court “shall” order an eligibility
       screening and assessment of the defendant. This is plainly mandatory language. We find it
       troubling, however, that neither section 25(a) nor section 25 as a whole contains any language
       limiting that apparent requirement. In other words, the “shall” language is not limited to certain
       contexts, such as where a defendant requests drug court, nor is it limited to certain defendants,
       such as those who show indications of being addicted to drugs. The plain language of section
       25(a) would seem to hold that the court “shall order an eligibility screening and an assessment”
       of every defendant. 730 ILCS 166/25(a) (West 2016). “[W]here a plain or literal reading of a
       statute produces absurd results, the literal reading should yield ***.” People v. Hanna, 207 Ill.
       2d 486, 498 (2003).
¶ 38       The inherent vagueness of section 25(a) should not be construed as a fault in the statute.
       Indeed, as discussed above, the Act itself is necessarily broad, allowing each judicial circuit
       leeway in the creation and conduct of its individual drug courts. To that end, the TCADC has
       added at least one preliminary step to limit the number of defendants for whom an eligibility
       screening and assessment shall be ordered, that being the referral stage. In other words, only
       defendants who are referred as potential participants in drug court are advanced to the next
       stage. This is a reasonable application of the Act.
¶ 39       We also recognize that the TCADC has reasonably bifurcated the “eligibility screening”
       from the “assessment” contemplated in section 25(a) of the Act. While section 25(a) considers
       those two steps in tandem, it would be unreasonable to mandate costly substance abuse
       assessments from treatment providers for defendants who plainly fail to meet the initial
       eligibility criteria for drug court. This two-step process is especially practical in the wake of
       the 2015 amendment to the Act, which removed the State as a gatekeeper to drug court.
¶ 40       We are concerned, however, with the vague mandate of the TCADC policy manual that a
       circuit court, following a referral, “may” send the matter to probation for an eligibility
       screening. It appears that this is the point at which the circuit court in the present case, having
       received a referral from defense counsel, denied defendant an eligibility screening. While we
       have found that the “shall” language of section 25(a) may not be read in its strictest sense, it
       nevertheless imposes a mandatory requirement at least at some point in the admission process.
       There is no indication in the Act that judicial discretion may be invoked before it is even
       determined whether the defendant is eligible for drug court. While section 20(a) of the Act

                                                     -8-
       requires approval of the court for admission, the TCADC policy manual properly contemplates
       that this discretion will be exercised by the court at the drug court “team meeting,” which
       occurs only after the defendant has been assessed.
¶ 41       Finally, we note that in apparently providing the court with discretion at the postreferral
       stage, the TCADC policy manual affords no guidance of that discretion. Indeed, it leaves the
       court’s discretion in the matter wholly unfettered. While the State has suggested that the court’s
       discretion would be guided by the Act’s eligibility factors, those factors, by common sense and
       by the TCADC policy manual, are to be applied at the “eligibility screening” stage.
¶ 42       We thus find that the unfettered discretion suggested in the TCADC policy manual, and
       apparently applied by the circuit court here, is inapposite to section 25(a) of the Act. Where a
       defendant is referred to drug court, the next step is, at least, a mandatory eligibility screening.
¶ 43       In reaching this conclusion, we recognize that a formal eligibility screening may not be
       necessary in every case. While the TCADC policy manual indicates that the initial eligibility
       screening is conducted by the probation department, such a procedure would seem unnecessary
       where, for example, the defendant has plainly been charged with an offense listed in section
       20(b)(4) of the Act and is thus ineligible for drug court. This and other potential eligibility
       factors may be easily and immediately discerned by the circuit court. Thus, we find that it
       would be reasonable for the court, in essence, to conduct the eligibility screening itself, rather
       than order it done by another party. Of course, that is not what happened in this case. Outside
       of the erroneous finding that defendant had committed a crime of violence (see supra ¶ 35),
       the court did not cite any proper ineligibility grounds for denying defendant’s referral.
¶ 44       We also do not expect that our present holding should create an undue burden on treatment
       providers conducting drug court assessments, a potential concern following the 2015
       amendment to the Act. Potential drug court candidates, at least under the TCADC policies,
       must still get a referral to drug court and meet all eligibility criteria before they are afforded an
       assessment. These eligibility criteria include not only those found in section 20(b) but also
       additional criteria added by the individual drug court, as the TCADC has done in its policies.
¶ 45       In conclusion, we find that the circuit court erred in denying defendant’s request for a drug
       court eligibility screening. We therefore vacate defendant’s sentences. 3 We remand the matter
       with instructions that the circuit court conduct or order an eligibility screening for defendant.
       If defendant is deemed eligible for drug court, the procedures should follow in line with the
       TCADC policy manual, beginning with assessments by probation and a treatment provider. If
       defendant is not ultimately admitted into the TCADC, the circuit court shall sentence her anew.
¶ 46       As each of defendant’s two remaining arguments concern her sentence which has now been
       vacated, we need not address those arguments.




           3
            The TCADC is designated as a “post-adjudicatory drug court program,” in which a defendant
       enters the program after a finding of guilt as part of his or her sentence. 730 ILCS 166/10 (West 2016).
       Accordingly, defendant requests only vacatur of her sentences but not her convictions.

                                                      -9-
¶ 47                                     III. CONCLUSION
¶ 48      The judgment of the circuit court of Tazewell County is affirmed in part, vacated in part,
       and remanded for further proceedings.

¶ 49      Affirmed in part, vacated in part, and remanded.




                                                - 10 -